Citation Nr: 9929900	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  95-02 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

A determination of the propriety of the initial disability 
rating of 10 percent assigned to the veteran's service-
connected residuals of traumatic encephalopathy with mild 
deficits of memory loss and concentration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1988 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted the veteran's claim for 
service connection for residuals of traumatic encephalopathy 
with mild deficits of memory loss and concentration.  The 
veteran filed a timely appeal to the disability rating 
assigned.

When this matter was previously before the Board in January 
1997 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's residuals of traumatic encephalopathy are 
currently manifested by mild deficits in memory and 
concentration, which cause occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating for residuals 
of traumatic encephalopathy with mild deficits of memory loss 
and concentration have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, 
Diagnostic Code 9304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally claimed entitlement to a rating in 
excess of 10 percent for his service-connected residuals of 
traumatic encephalopathy with mild deficits of memory loss 
and concentration.  This is an original claim placed in 
appellate status by a notice of disagreement (NOD) taking 
exception to the initial rating award dated in August 1994.  
Accordingly, his claim must be deemed well grounded within 
the meaning of 38 U.S.C.A. § 5107(a), and VA has a duty to 
assist the veteran in the development of the facts pertinent 
to his claim.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999) (applying duty to assist under 38 U.S.C.A. § 5107(a) 
to initial rating claims); cf. Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

A review of the veteran's claims file indicates that in March 
1992, the veteran sustained multiple injuries when the 
vehicle he was driving crashed head-on into a truck.  A 
computed tomography (CT) scan taken shortly after this 
accident indicated a left-sided dorsolateral midbrain 
hemorrhage and hydrocephalus of the lateral and third 
ventricles, requiring the placement of a ventricular drain.  

Because of complaints of decreased mental status, the veteran 
underwent a neuropsychological consultation several weeks 
after his accident.  Following extensive neuropsychiatric 
testing, the examiners stated that the veteran's testing 
results suggested mild to moderate selected restrictions in 
cognitive functioning.  However, the examiners noted that, 
given the recency of the veteran's injury, it was highly 
likely that the veteran would show improvement in his 
cognitive functioning over the weeks and months to come.  The 
degree of residual impairment that would remain was said to 
be difficult to predict.

In July 1994, the veteran underwent a VA general medical 
examination.  At that time, the veteran reported having 
suffered a severe brain concussion in March 1992, as well as 
hydrocephalus which required drainage and a mild brain 
hemorrhage.  However, he stated that except for a coma of two 
weeks duration immediately following the accident, there had 
been nor residuals of the severe concussion.  On examination, 
the veteran was well oriented and in good contact, with good 
comprehension and good recent and remote memory.  The 
examiner diagnosed a remote brain concussion with mild 
hemorrhage and hydrocephalus secondary to the concussion 
requiring drainage, but with no residuals at that time.

The veteran also underwent a VA mental disorders examination 
in July 1994.  At that time, the veteran reported that he 
worked full-time building truck seats for a car company, 
usually working 8 to 10 hours per day.  He stated that "he 
is doing well on the job and likes it."  He also stated that 
his social life was good, that he had a girlfriend, and that 
he got along well with his parents and sister.  Mental status 
examination revealed the veteran to be cooperative and well-
oriented to all three spheres, with appropriate and adequate 
affect, judgment, and insight.  His peer relationships were 
said to be good, and his temper, while short at times, was 
generally satisfactory and under control.  He reported 
sleeping well at night.  His memory and concentration were 
adequate for work, but he stated that he believed that they 
were worse than in the past.  His energy was good, and he 
denied any depression, crying spells, suicidal ideation, wide 
mood swings, hallucinations, delusions, paranoia, phobias, 
guilt or anger.  He stated that he did not think he had any 
mental, emotional, personal, psychiatric or psychological 
problems, and did not see the need for any treatment.  The 
examiner diagnosed a history of a head injury and traumatic 
encephalopathy with memory loss, which had improved greatly.  
However, the examiner noted that he still had some residuals 
of this head injury, manifested by some mild deficits in 
memory and concentration, but was doing satisfactorily in his 
social life and vocation.  The examiner stated that the 
veteran's prognosis was good, with mild incapacity from a 
psychiatric viewpoint due to the mild deficits in memory and 
concentration.

Most recently, the veteran again underwent a VA mental 
disorders examination in November 1997, following a January 
1997 Board remand.  The examiner noted that the veteran's 
claims file had been reviewed.  At the time of this 
examination, the veteran's principal complaints were of 
difficulty remembering numbers, remembering dates, such as 
children's' birthdays and anniversaries, and remembering 
where he had placed things.  He stated that these problems 
affected his work, since his job required remembering 
measurements, he sometimes forgot co-workers names, and he 
occasionally forgot the steps involved in his job.

On mental status examination, the veteran was pleasant and 
cooperative, with relevant, logical, and goal-directed 
responses to questioning.  He reported no delusions or 
hallucinations, or suicidal or homicidal ideation.  He was 
oriented to all three spheres, and his judgment and insight 
were intact.  His memory showed deficits, such as forgetting 
holidays, the name of the Vice President, and the name of the 
mayor of his city.  The examiner rendered an Axis I diagnosis 
of residual of traumatic encephalopathy with mild deficits of 
memory and concentration as well as some degree of 
occupational and social impairment caused by this disorder.  
The examiner further stated that the veteran was able to 
maintain employment, although his jobs did not seem to last 
very long and he had had to change jobs frequently.  A Global 
Assessment of Functioning (GAF) score of 45 was assigned.  
The examiner stated that the veteran's incapacity was mild to 
moderate, and opined that the veteran's prognosis was fair, 
with indication of some degree of residual head injury with 
mild impairment in memory which had not precluded employment.

The veteran's residuals of traumatic encephalopathy with mild 
deficits of memory loss and concentration have been evaluated 
as 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9304, pursuant to which the 
severity of dementia due to head trauma is evaluated.  Under 
the rating criteria in effect at the time the veteran 
perfected his appeal, a 10 percent rating was warranted for 
an organic mental disorder with symptom combinations 
productive of mild impairment of social and industrial 
adaptability.  A 30 percent rating was warranted when such a 
disorder caused definite impairment of social and industrial 
adaptability.  A 50 percent rating was warranted when such a 
disorder caused considerable impairment of social and 
industrial adaptability.  A 70 percent rating was warranted 
when such a disorder caused severe impairment of social and 
industrial adaptability.  Finally, a 100 percent rating was 
warranted when an organic mental disorder caused impairment 
of intellectual functions, orientation, memory and judgment, 
and lability and shallowness of affect of such extent, 
severity, depth, and persistence as to produce total social 
and industrial inadaptability.

A review of the evidence detailed above reveals that the only 
current residual of the veteran's 1992 head injury found on 
recent examinations involves memory loss and difficulty with 
concentration.  However, the impairment caused by this 
problem has repeatedly been described as only "mild" by 
examining physicians, and in July 1994 the examiner noted 
that the veteran's memory loss had "improved greatly" since 
the time of the accident.  He also noted that the veteran's 
memory and concentration were adequate for work, and that 
despite the veteran's "mild deficits in memory and 
concentration," he was doing "satisfactorily in his social 
life and vocation."  

Similarly, the examiner who performed the November 1997 VA 
examination stated that the veteran suffered only from 
"mild" memory impairment, which had not precluded 
employment, and rendered a diagnosis of mild deficits in 
memory and concentration.  

Nevertheless, it is clear from the veteran's statements, as 
set forth to the examiner at the time of the November 1997 VA 
examination, that his deficits of memory and concentration do 
impact his ability to perform his job, since his job requires 
precise numerical measurements, which he sometimes forgets, 
and he occasionally forgets the names of co-workers and the 
procedures required in his job.  Furthermore, this examiner 
did state that the veteran's mild deficits of memory and 
concentration caused "some degree" of occupational and 
social impairment.  The Board therefore finds that this 
symptomatology indicates a mild level of impairment of social 
and industrial adaptability, as contemplated by a 10 percent 
rating under the former provisions of DC 9304.

However, the Board finds that the evidence does not indicate 
that the veteran's symptomatology causes definite impairment 
in social and industrial impairment.  Despite the 
difficulties the veteran has cited, the veteran is able to 
work 8 to 10 hour days on a full-time basis, and in July 1994 
described his memory and concentration as only "so-so" but 
still adequate for work.  Furthermore, the veteran stated in 
July 1994 that he did not think that his memory and 
concentration problems required any treatment, and confirmed 
in a statement submitted in July 1997 that he had neither 
sought nor received any treatment for this problem.  Finally, 
all evidence indicates that the veteran maintains good social 
relations with friends, family, and a girlfriend, with no 
evidence of any social impairment.  Therefore, the Board 
finds that an increased rating under the former criteria of 
DC 9304 is not warranted by the evidence.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including organic mental disorders, as codified 
at 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 
(1996). The new criteria for evaluating service-connected 
psychiatric disabilities is codified at newly designated 38 
C.F.R. § 4.130.  61 Fed. Reg. 52,700-1.  Pursuant to Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Rhodan v. West, 12 Vet. App. 55 (1998); see also 38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  In the 
case of mental disorders, there is no retroactive language.  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected generalized anxiety disorder 
under the old criteria both prior to and from November 7, 
1996, and under the new criteria as well from November 7, 
1996.

Under the revised criteria for evaluating psychiatric 
disorders, a 10 percent evaluation is warranted when a mental 
disorder causes occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is warranted if such disorder creates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
warranted when such disorder creates total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

As noted previously, the only residual of the veteran's 
earlier brain injury which has been found on recent 
examinations is a mild impairment of memory and 
concentration, which causes some decrease in the veteran's 
ability to carry out his job efficiently due to his 
difficulty in remembering names of co-workers, directions, 
and measurements.  The Board finds that this symptomatology 
corresponds quite closely to the "occasional decrease in 
work efficiency...although generally functioning 
satisfactorily...due to such symptoms as mild memory loss (such 
as forgetting names, directions, recent events)..." 
contemplated by a 30 percent rating under the new rating 
criteria of DC 9304.  However, there is no evidence that the 
veteran suffers from any of the symptomatology contemplated 
by a 50 percent rating, such as flattened affect, stereotyped 
speech, frequent panic attacks, difficulty in understanding 
complex commands, impaired judgment, impaired abstract 
thinking, disturbances in motivation and mood, difficulty in 
establishing and maintaining work and social relationships, 
retention of only highly learned material and forgetting to 
complete tasks.  Therefore, a rating in excess of 30 percent 
is not warranted.

For the foregoing reasons, the Board finds that a 30 percent 
rating is the appropriate rating for the veteran's residuals 
of traumatic encephalopathy with mild deficits of memory loss 
and concentration under the rating criteria in effect from 
November 6, 1996 to the present.  The Board would point out 
that its denial of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet App. 88, 96 (1996), the Court held that 
the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A disability rating of 30 percent for the veteran's residuals 
of traumatic encephalopathy with mild deficits of memory loss 
and concentration is granted, subject to the controlling 
regulations governing the payment of monetary awards.



		
	S. L. KENNEDY

	Member, Board of Veterans' Appeals

 

